Citation Nr: 0722067	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  02-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision denying 
the reopening of the veteran's claim for entitlement to 
service connection for PTSD.  The issue of whether new and 
material evidence had been submitted to reopen the veteran's 
claim for entitlement to service connection for PTSD was 
remanded in December 2003 for a notice letter to be issued to 
the veteran and such letter was issued in April 2004.  The 
claim was reopened by the Board and the issue of entitlement 
to service connection for PTSD was remanded in September 2004 
for further development which took place prior to the 
issuance of the most recent supplemental statement of the 
case in October 2006.


FINDING OF FACT

Stressors incurred in service have resulted in PTSD that has 
been identified after service.


CONCLUSION OF LAW

PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has PTSD as a result of stressors 
incurred in active duty while serving in Vietnam.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records are silent regarding 
any psychological abnormalities; however, the veteran's 
service personnel records corroborate the veteran's claims 
regarding stressor incidents occurring while he was on active 
duty in Vietnam.  In particular, the veteran cites an attack 
in Chu Lai which resulted in many American casualties in 
February 1969 as a stressor.  The research provided by the 
U.S. Armed Services Center for Research of Unit Records 
indicates that Chu Lai did in fact come under attack in 
February 1969 and thirteen soldiers were wounded, thereby 
corroborating the veteran's claim and verifying one of the 
veteran's claimed stressors.

The veteran underwent a VA examination in July 2006 at which 
time the examiner concluded by diagnosing the veteran as 
having PTSD according to the criteria used to determine 
entitlement to service connection for PTSD and noted the 
February 1969 attack on Chu Lai as part of the veteran's 
combat experience which is then stated to be a stressor event 
that the veteran found particularly traumatic.  In an August 
2006 addendum the examiner stated that the veteran's PTSD is 
specifically related to his claimed in-service stressor 
incidents from combat experience in Vietnam.

As one of the veteran's stressors has been verified and the 
veteran has been diagnosed with PTSD (in accordance with 
38 C.F.R. § 4.125) related to his verified in-service 
stressor, service connection for PTSD is granted.

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


